DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 03/24/2020, 12/24/2020, and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claims 1, 7-10, and 18 are objected to because of the following informalities:
Claim 1: Change from “request;” to “request; and” (page 27/31).
Claim 1: Change from “output command and control signals to the at least one memory device;” to “output command and control signals to the at least one memory device[[;]],” (page 27/31).
Claim 7: Change from “perform an operation;” to “perform an operation; and
Claim 7: Change from “memory devices during an operation; and (ii) rewrite data from the failing bit to a spare bit lane;” to “memory devices during an operation, (ii) rewrite data from the failing bit to a spare bit lane[[;]],” (page 28/31).
Claim 8: Change from “8. The memory system of the claim 7, wherein the memory controller is configured” to “8. The 
Claim 9: Change from “9. The memory system of claim 7, further comprising an error correction code” to “9. The 
Claim 10: Change from “circuitry configured to detect the failing bit, a controller having circuitry having circuitry” to “circuitry configured to detect the failing bit, a controller having circuitry 
Claim 18: Change from “information for said bit of data, and one or more bits of error correction code protecting said data bit and said location bits.” to “information for said bit of data, and one or more bits of error correction code protecting said [[data]] bit of data and said one or more bits of location information.” (page 30/31).
Appropriate correction is required.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-7, 9, and 13 of the instant application are rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 1-4, 6-9, and 15 of U.S. Patent No. US 10,671,497 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are broadened versions of the respective claims of its parent patent; therefore, the parent patent anticipates the instant application.
The following table illustrates claim mappings between the instant application and the parent patent with regards to anticipatory-type nonstatutory double patenting:
16/828,380
10,671,497 B2
(Claim) 1
(Claim) 1
2
2
3
3
4
4
5
6
6
7
7
8
8


9
10

11

12

13
15
14

15

16

17

18

19

20




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 6 recites the limitation "The subsystem" in page 28/31.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the plurality of memory devices" in page 28/31.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the data" in page 28/31.  However, it is unclear as to which data is being referred to:
Claim 7:
7. A memory system for storing data, the memory system comprising:
a plurality of memory devices configured to store data, each memory device having a plurality of bits, the memory devices configured and associated to work together to perform an operation;
a memory control circuit associated with the plurality of memory devices, and configured to output signals to the plurality of memory devices, the memory control circuit containing logic circuits configured to (i) detect a failing bit in at least one of the plurality of memory devices during an operation; and (ii) rewrite data from the failing bit to a spare bit lane; and (iii) write a location address of the failing bit to the spare bit lane.


Claim 13:
13. A method for managing bit errors in a memory subsystem, the method comprising:
detecting a first error in a first memory bit location in at least one memory device in a first operation; and
remapping data to be stored at the first memory bit location where the first error was detected to a spare bit lane,
wherein during a read operation valid data is read from the spare bit lane, wherein the valid data comprises one spare bit that is remapped into the read data by a memory controller using location information stored in the spare bit lane to reconstruct original non-spared data.
Claim 17:
17. The method of claim 13, wherein the first operation is a read operation and an error is detected during the read operation, the method further comprising performing a write operation wherein a memory controller writes information in the spare bit lane to a memory bit location identified by location information contained in the spare bit lane.

Claim 18 recites the limitation "the valid data" in page 30/31.  However, it is unclear as to which valid data is being referred to:
Claim 13:
13. A method for managing bit errors in a memory subsystem, the method comprising:
detecting a first error in a first memory bit location in at least one memory device in a first operation; and
remapping data to be stored at the first memory bit location where the first error was detected to a spare bit lane,
wherein during a read operation valid data is read from the spare bit lane, wherein the valid data comprises one spare bit that is remapped into the read data by a memory controller using location information stored in the spare bit lane to reconstruct original non-spared data.
Claim 18:
18. The method of claim 13, wherein during the read operation valid data is read from the spare bit lane, wherein the valid data comprises a bit of data, one or more bits of location information for said bit of data, and one or more bits of error correction code protecting said data bit and said location bits.


Allowable Subject Matter
Claims 1, 7, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting set forth in this Office action.



Claims 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 8, 10-12, 14-16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 7, and 13 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior 
Claim 1: “…wherein the memory control circuit is configured to read (a) data in the spare bit lane, and (b) location information in the spare bit lane to identify where to use the data in the spare bit lane.”
Claim 7: “…the memory control circuit containing logic circuits configured to (i) detect a failing bit in at least one of the plurality of memory devices during an operation; and (ii) rewrite data from the failing bit to a spare bit lane; and (iii) write a location address of the failing bit to the spare bit lane.”
Claim 13: “…wherein the valid data comprises one spare bit that is remapped into the read data by a memory controller using location information stored in the spare bit lane to reconstruct original non-spared data.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Ware et al. (U.S. Patent No. US 9,715,424 B1); teaching a memory device that includes a row of storage locations that form plural columns.  The plural columns include data columns to store data and a tag column to store tag information associated with error locations in the data columns.  


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114